 Case 19-20464-VFP              Doc 50 Filed 08/26/20 Entered 08/27/20 00:23:42                       Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form 185 − ntc13plnafter

                                    UNITED STATES BANKRUPTCY COURT


District of New Jersey
MLK Jr Federal Building
50 Walnut Street
Newark, NJ 07102

                                          Case No.: 19−20464−VFP
                                          Chapter: 13
                                          Judge: Vincent F. Papalia

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Joseph W. Hanley
   594 Van Emburgh Avenue
   Washington Township, NJ 07676
Social Security No.:
   xxx−xx−0501
Employer's Tax I.D. No.:


               NOTICE OF FILING OF MODIFICATION OF PLAN AFTER CONFIRMATION
                              AND NOTICE OF HEARING THEREON
       Notice is hereby given that a Plan was confirmed in this matter on December 9, 2019.

       On 8/21/20 the debtor filed a modification to the Plan.

       Accordingly, a hearing will be held before the Honorable Vincent F. Papalia on:

Date:                  October 1, 2020
Time:                   08:30 AM
Location:              Courtroom 3B, Martin Luther King, Jr. Federal Building, 50 Walnut Street, 3rd Floor, Newark,
NJ 07102

       Accordingly, notice is hereby given that,

1.     Seven (7) days prior to the confirmation hearing is fixed as the last day for filing
       a written rejection to the modified plan.

2.     Pursuant to 11 U.S.C. 1323 (c), if the Plan as modified changes the rights of the holder
       of a secure claim, such holders acceptance or rejection of the Plan before modification will
       be deemed acceptance or rejection of the Plan as modified, unless the holder changes such
       holders acceptance or rejection of the Plan within the time fixed.

3.     If, at the confirmation hearing, the Court determines that the plan is not confirmable,
       the debtor's case may be dismissed or converted.

A copy of the modified Plan will follow this notice.




Dated: August 24, 2020
JAN: wdh

                                                                        Jeanne Naughton
                                                                        Clerk
      Case 19-20464-VFP                Doc 50 Filed 08/26/20 Entered 08/27/20 00:23:42                               Desc Imaged
                                            Certificate of Notice Page 2 of 3
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-20464-VFP
Joseph W. Hanley                                                                                           Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0312-2                  User: admin                        Page 1 of 2                          Date Rcvd: Aug 24, 2020
                                      Form ID: 185                       Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 26, 2020.
db             +Joseph W. Hanley,   594 Van Emburgh Avenue,    Washington Township, NJ 07676-4112
cr             +Specialized Loan Servicing LLC,    8742 Lucent Blvd, Suite 3000,
                 Highlands Ranch, CO 80129-2386
518263589      +Middle Country Collection Services, Inc.,    Attn: ENT and Allergy Associates,
                 200 Parkway Drive South, Suite 301,    Hauppauge, NY 11788-2025
518263590      +Midland Funding, LLC,   137 Raymond Blvd,Suite 710,    Newark, NJ 07105
518372163      +Millennium Trust Company, LLC as Custodian and Sec,    c/o Pellegrino & Feldstein, LLC,
                 290 Route 46 West,   Denville, NJ 07834-1239
518263591      +Ship Bottom Tax Collector,    1621 Long Beach Blvd,   Ship Bottom, NJ 08008-4400
518433165      +Specialized Loan Servicing LLC,    8742 Lucent Blvd, Suite 300,
                 Highlands Ranch, Colorado 80129-2386
518433166      +Specialized Loan Servicing LLC,    8742 Lucent Blvd, Suite 300,
                 Highlands Ranch, Colorado 80129,    Specialized Loan Servicing LLC,
                 8742 Lucent Blvd, Suite 300,    Highlands Ranch, Colorado 80129-2386
518355726      +Wells Fargo Bank, N.A.,    Attention Payment Processing,   MAC# F2302-04C,   1 Home Campus,
                 Des Moines, IA 50328-0001
518263592       Wells Fargo Bank, NA,   Attn: Shapiro & DeNardo, LLC,    1400 Commerce Pkwy, Suite B,
                 Mount Laurel, NJ 08054

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Aug 24 2020 23:34:11       U.S. Attorney,    970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Aug 24 2020 23:34:08       United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,    One Newark Center,    Suite 2100,
                 Newark, NJ 07102-5235
518263588       E-mail/PDF: ais.chase.ebn@americaninfosource.com Aug 24 2020 23:40:48       Chase Card,
                 POB 15298,   Wilmington, DE 19850
518362211      +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Aug 24 2020 23:41:26       Verizon,
                 by American InfoSource as agent,   4515 N Santa Fe Ave,     Oklahoma City, OK 73118-7901
                                                                                               TOTAL: 4

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*            +Millennium Trust Company, LLC as Custodian and Sec,   c/o Pellegrino & Feldstein, LLC,
                 290 Route 46 West,   Denville, NJ 07834-1239
518902332*     +Specialized Loan Servicing LLC,   8742 Lucent Blvd, Suite 300,
                 Highlands Ranch, Colorado 80129-2386
                                                                                            TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 26, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 24, 2020 at the address(es) listed below:
              Deborah T. Feldstein   on behalf of Creditor   Millennium Trust Company, LLC as Custodian and
               Securities Intermediary for TLOA of NJ, LLC dfeldstein@caplaw.net
              Elizabeth L. Wassall   on behalf of Creditor   Specialized Loan Servicing LLC ewassall@logs.com,
               njbankruptcynotifications@logs.com
              Jeffrey Rappaport    on behalf of Creditor   WELLS FARGO BANK, N.A. jrappaport@logs.com,
               njbankruptcynotifications@logs.com
              Marie-Ann Greenberg    magecf@magtrustee.com
              Robert Wachtel    on behalf of Debtor Joseph W. Hanley rwachtel@ronlevinelaw.com,
               ronlevinelawfirm@gmail.com
              Ronald I. LeVine   on behalf of Debtor Joseph W. Hanley ronlevinelawfirm@gmail.com,
               irr72645@notify.bestcase.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
     Case 19-20464-VFP        Doc 50 Filed 08/26/20 Entered 08/27/20 00:23:42               Desc Imaged
                                   Certificate of Notice Page 3 of 3


District/off: 0312-2         User: admin                 Page 2 of 2                   Date Rcvd: Aug 24, 2020
                             Form ID: 185                Total Noticed: 14


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
                                                                                            TOTAL: 7
